DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 21 July 2021.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 11,099,770. Although the claims at issue are not identical, they are not patentably distinct from each other because the operations performed by the claims of the instant application are anticipated by the operations performed by the claims of the ‘770 patent.

Claim 1 of the instant application differs from claim 11 of the ‘770 patent in that claim 1 is directed to a system with a processor and a storage medium.  Claim 11 already contains a storage medium with instructions that are executable by a processor.  As the operations of claim 11 are designed with the sole purpose of being executed by a computer system, one of ordinary skill in the art would be motivated to build a system with a processor to executed the instructions of claim 11.  The motivation for doing so would be to realize the benefits of the operations in claim 11 by brining those operations to life on a computer system.
The rationale and motivation to modify claim 11 to include a processor apply equally to the rejection of claim 11 of the instant application.
Additionally, claim 11 of the instant application refers to an application disk, while claim 11 of the ‘770 patent refers to an OS disk.  The examiner is interpreting an OS as an application.  Therefore, claim 11 of the instant application is anticipated by claim 11 of the ‘770 patent.



17/382,037
11,099,770
1. A system, comprising: one or more hardware processors; and a non-transitory storage medium having stored therein instructions that are executable by the one or more hardware processors to perform operations comprising: 
(A) powering off a replica VM; 
(B) taking a snapshot of an OS disk of a source VM associated with the replica VM; 
(C) taking a snapshot of an OS disk of the replica VM; 
(D) generating a list of blocks that comprises all blocks of the source VM OS disk that have changed since a preceding cloning or snapshot process and further comprises all blocks of the replica VM OS disk that have changed since the preceding cloning or snapshot process; 
(E) and performing an override of the replica VM disk by writing, to the replica VM OS disk, the respective source VM OS disk values for each block in the list of blocks.
11. A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
(A) powering off a replica VM; 
(B) taking a snapshot of an OS disk of a source VM associated with the replica VM; 
(C) taking a snapshot of an OS disk of the replica VM; 
(D) generating a list of blocks that comprises all blocks of the source VM OS disk that have changed since a preceding cloning or snapshot process and further comprises all blocks of the replica VM OS disk that have changed since the preceding cloning or snapshot process; 
(E) and performing an override of the replica VM disk by writing, to the replica VM OS disk, the respective source VM OS disk values for each block in the list of blocks.
Claims 2-10
Claims 12-20
11. A system, comprising: one or more hardware processors; and a non-transitory storage medium having stored therein instructions that are executable by the one or more hardware processors to perform operations comprising: 
(A) powering off a replica VM; 
(B) taking a snapshot of an application disk of a source VM associated with the replica VM; 
(C) taking a snapshot of an application disk of the replica VM; 
(D) generating a list of blocks that comprises all blocks of the source VM application disk that have changed since a preceding cloning or snapshot process and further comprises all blocks of the replica VM application disk that have changed since the preceding cloning or snapshot process; 
(E) and performing an override of the replica VM disk by writing, to the replica VM application disk, the respective source VM application disk values for each block in the list of blocks.
11. A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
(A) powering off a replica VM; 
(B) taking a snapshot of an OS disk of a source VM associated with the replica VM; 
(C) taking a snapshot of an OS disk of the replica VM; 
(D) generating a list of blocks that comprises all blocks of the source VM OS disk that have changed since a preceding cloning or snapshot process and further comprises all blocks of the replica VM OS disk that have changed since the preceding cloning or snapshot process; 
(E) and performing an override of the replica VM disk by writing, to the replica VM OS disk, the respective source VM OS disk values for each block in the list of blocks.
Claims 12-20
Claims 12-20


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0201616: discloses the use of a delta disk that is maintained at the parent VM.  As changes are made to the parent VM disk, the changes are accumulated in the delta disk.  In the future, clones linked to the parent VM are restarted using a parent VM disk that is updated by merging the delta disk with the parent disk.  (See [0021]-[0025])  Here, changes are only tracked on the parent volume and not the clone (replica) VM.
2019/0349428: updates are made to a master VM disk. Once the updates are complete the replica machines are stopped and the updates are propagated to the replica machines, then they are restarted. (See [0063]-[0070]).  Here, the changes are tracked at the master VM and not the replica VM.
2018/0349233: changes are tracked at a source node using a bitmap.  When a target machine requests the new version of the VM, the bitmap is used to generate a delta file that modifies the target disk resulting in an image of the new version of the VM.  (See [0020]-[0027])  Here, the changes are tracked at a source node, and the changes at the source are used to override the target disk.
2012/0072659: changes that are made to a source disk are identified and tracked.  These changes are then sent to the replica VM and applied to the replica VM.  (See page 2)  Here, the changes are tracked at a source node, and the changes at the source are used to override the target disk.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136